             Case 2:20-cv-00193-AA           Document 1        Filed 02/03/20        Page 1 of 8




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


                                                                                  2:20-cv-00193-AA
                                                                   Civil Case No. - ------
      JORGE CARVAJAL- ECHEAGARY,                                   (to be assigned by Clerk of the Court)




             Plaintiff(s),                                         APPLICATION TO PROCEED
                                                                   IN FORMA PAUPERIS
                   v.

      BRAD CAIN
      DR.GULICK
      DR. DIGIULIO, ET AL.

             Defendant(s).


        I, Jorge Carvajal- Eachegary, declare that I am the plaintiff in the above entitled proceeding; that,
in support of my request to proceed without prepayment of fees under 28 U.S.C. § 1915, I declare that I
am unable to pay the fees for this proceeding or give security therefore and that I am entitled to the relief
sought in the complaint.

        In support of this application, I answer the following questions:

1.      Are you currently incarcerated:           XYes DNo

        lf "Yes" state the place of your incarceration: Snake River Correctional Institution

        If "Yes" and you are filing a civil action, have the institution fill out the Certificate portion
        of this and attach a certified copy of your prison trust account showing transactions for the
        past six (6) months.

2.      Are you currently employed? 0Yes           X No □ self-employed

        a.       If the answer is "Yes" state:
                 Employer' s name:
                                     -------------------------
                 Employer' s address:
                                        ------------------------
                 Amount of take-home pay or wages: $_ _ _ _ per _ _ _ _ _ (specify pay period)

Revised August 6, 2010                                                                USDC- Oregon
Page 1                                                                                 Form #39.020
             Case 2:20-cv-00193-AA              Document 1    Filed 02/03/20   Page 2 of 8




        b.      If the answer is "No," state:
                Name of last employer: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                Address of last employer: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                Date of last employment: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                Amount of take home salary or wages: $_ _ _ _ per _ _ _ _ (specify pay period)


3.      Is your spouse or significant-other employed? 0Yes 0No D Self-employed X Not applicable
        If the answer is "Yes," state:
                Employer's name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                Employer's address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                Amount of take-home pay or wages: $_ _ _ _ per _ _ _ _ _ (specify pay period)


4.      In the past 12 months have you received any money from any of the following sources?


        a.      Business, profession or other self-employment DY es X No
                If "Yes," state: Amount received:                $----------
                                 Amount expected in future:      $ _ _ _ _ _ _ _ _ __
        b.      Rent payments, interest, or dividends            0Yes XNo
                If "Yes," state: Amount received:                $ _ _ _ _ _ _ _ _ __

                                         Amount expected in future:     $ _ _ _ _ _ _ _ _ __

        c.      Pensions, annuities or life insurance payments   DY es X No
                If "Yes," state: Amount received:                $
                                                                     ----------
                                 Amount expected in future:      $ _ _ _ _ _ _ _ _ __

        d.      Disability or workers compensation payments      0Yes   X No
                If "Yes," state: Amount received:                $
                                                                     ----------
                                 Amount expected in future:      $
                                                                     ----------
        e.      Gifts or inheritances                            0Yes XNo
                If "Yes," state: Amount received:                $
                                                                     ----------
                                 Amount expected in future:      $
                                                                     ----------
        f.      Any other sources                                0Yes X No
                If "Yes," state: Amount received:                $ _ _ _ _ _ _ _ __

                                 Amount expected in future:      $ _ _ _ _ _ _ _ _ __




Revised August 6, 2010                                                         USDC- Oregon
Page2                                                                           Form #39.020
            Case 2:20-cv-00193-AA              Document 1          Filed 02/03/20      Page 3 of 8




5.     Do you have cash or checking or savings accounts?          D      Yes     XNo
       (including prison trust accounts)?

       If "Yes," state the total amount: _________


6.     Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or
       other valuable property?        0Yes X No

       If "Yes," describe the asset(s) and state the value of each asset listed.




7.      Do you have any other assets?               0Yes X        No
        If "Yes," 1ist the asset( s) and state the value of each asset listed.




8.      Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
        expenses?         0Yes X       No
        lf"Yes," describe and provide the amount of the monthly expense.




9.      List the persons ( or, if under 18, initials only) who are dependent on you for support, state your
        relationship to each person and indicate how much you contribute to their support.

       NIA




Revised August 6, 2010                                                                 USDC- Oregon
Page3                                                                                   Form #39.020
            Case 2:20-cv-00193-AA            Document 1          Filed 02/03/20   Page 4 of 8




10.     Do you have any debts or financial obligations?          D Yes
        If "Yes" describe the amounts owed and to whom they are payable.




        I hereby authorize the agency having custody of me to collect from my trust account and
forward to the Clerk of the United States District Court payments toward the full filing fee of
$350.00 for a prisoner civil rights complaint or $5.00 for a petition for writ of habeas corpus in
accordance with the Prison Litigation Reform Act, P.L. 104-134 (110 Stat. 1321), Section 804(a)(to
be codified at 28 U.S.C. § 1915(b)).


        I declare under penalty of perjury that the above info


  Q.- 3 -;2.oW)
DATE                                     SIGNATUREO

                                         JORGECARVAJAL-ECHEAGARY
                                         PRINTED NAME OF APPLICANT




Revised August 6, 2010                                                            USDC- Oregon
Page4                                                                              Form #39.020
             Case 2:20-cv-00193-AA                Document 1             Filed 02/03/20   Page 5 of 8




                                              CERTIFICATE
                              (fo be completed by the institution of incarceration.)

        I certify that   Carvajal-Echeag, Jorge #15797562         (name of applicant) has the sum of $   149.07


on account to his/her credit at   Snake River Correctional Institution              (name of institution).    I

                                                                                                     221 76
further certify that during the past six months the applicant's average monthly balance was$            -


I further certify that during the past six months the average of monthly deposits to the applicant's account

was $36.10
      ----
I have attached a certified copy of the applicant's trust account statement showing the transactions
for the past six months.


12/18/2019
DATE                                SIGNATURE OF AUTHORIZED OFFICER




Revised March 1, 2017
Page5                                                                                                USDC - Oregon
                     Case 2:20-cv-00193-AA             Document 1       Filed 02/03/20         Page 6 of 8
WEDEKINC                          OREGON DEPARTMENT OF CORRECTIONS                                 OTRTASTA
                            TR US T       ACCOUNT                 S T A T E ME N T                12.1.1.0.1.4 ODOC

 DOC:  0015797562    Name: CARVAJAL-ECHEAG, JORGE                                              DOB:    07/17/1967
 LOCATION: SRCI-Cl Cl-1C108B
                                                                                        Max Date:
  ACCOUNT BALANCES            Total          201.02          CURRENT:      201.02       HOLD :               0.00

                                             06/13/2019            12/13/2019
  SUB ACCOUNT                            START BALANCE            END BALANCE
  INMATE SPENDING ACCOUNT                            168.09              149 .07
  TRANSITIONAL SAVINGS                               42.75                51.95


                                      DEBTS AND OBLIGATIONS
  TYPE            PAYABLE                 INFO NUMBER              AMOUNT OWING              AMOUNT PAID          WRITE-OFF AMT
  CCCFA           CCCF POSTAGE ADVANCE    08082005                         0.00                       0.44                 0.00
  COPA            COPY ADVANCE            03052008                         0.00                       1.40                 0.00



          TRANSACTION DESCRIPTION --                               COURT ORDERED OBLIGATIONS
  DATE               TYPE     TRANSACTION DESCRIPTION               TRANSACTION AMT

             TRANSACTION DESCRIPTIONS - -                               INMATE SPENDING          SUB-ACCOUNT
                                                                                 ACCOUNT
  DATE               TYPE     TRANSACTION DESCRIPTION               TRANSACTION AMT                          BALANCE
  06/14/2019         INTl     Interest Distribution                                 0.26                       168 . 35
  06/14/2019         DED      Deduction-TRSA-29-JUN-18 DD                    (      0.01)                      168.34
  06/19/2019         CRS      CRS SAL ORD #8203229                           (     24.70)                      143 . 64
  07/04/2019         AWD      AWARDS 06/2019 SRCI                                  76.21                       219.85
  07/04/2019         DED      Deduction-TRSA-29-JUN - 18 DD                  (      3.81)                      216.04
  07/04/2019         DED      Deduction-CLR-07132005 DD                      (     38 .11)                     177.93
  07/0 4 /20 19      DED      Deduction-CLR-07132005 DD                            38 .11                      216 . 04
  07/04/2019         AWD      AWARDS 06/2019 SRCI                                   1. 69                      217.73
  07 /0 4/2019       DED      Deduction- TRSA- 29 - JUN-18 DD                (      0. 08)                     217.65
  07/04/2019         DED      Deduction-CLR-07132005 DD                      (      0.85)                      216 .80
  07/04/2019         DED      Deduction-CLR-07132005 DD                             0.85                       217.65
  07/11/2019         CRS      CRS SAL ORD #8230899                           (     13.07)                      2 04 . 58
  07/12/2019         INTl     Interest Distribution                                 0.37                       204.95
  07/12/2019         DED      Deduction-TRSA-29-JUN-18 DD                    (      0.02)                      204.93
  07/25/2019         CRS      CRS SAL ORD #8253267                           (      2.85)                     202.08
  07/30/2019         CRS      CRS SAL ORD #8258529                           (     20.67)                     181.41
  08/08/2019         AWD      AWARDS 07/2019 SRCI                                  63.00                      244 . 41
  08/08/2019         DED      Deduction-TRSA-29-JUN - 18 DD                  (      3.15)                      241. 26
  08/08/2019         DED      Deduction-CLR-07132005 DD                      (     31.50)                     209.76
  08/08/2019         DED      Deduction-CLR-07132005 DD                            31. 50                     241. 26




                                                                                                                      ~
                                                                  CERTIFIEl !OBV ~
                                                                  SIGNED         'A.--L'
                                                                  FOR OREGON DEPT OF CORRECTIONS
                                                                  SNAKE RIVER coT!zTI°l1J'IN7Tf?/_TION
                                                                  ON THIS DATE      ,      -,
                   Case 2:20-cv-00193-AA            Document 1     Filed 02/03/20    Page 7 of 8
WEDEKINC                        OREGON DEPARTMENT OF CORRECTIONS                         OTRTASTA
                          T RU S T      ACCOUNT               S T A T E ME N T          12.1.1.0.1.4 ODOC

  DOC:  0015797562    Name: CARVAJAL-ECHEAG, JORGE                                   DOB:   07/17/1967
  LOCATION: SRCI-Cl Cl-1C108B
                                                                                Max Date:
  DATE             TYPE     TRANSACTION DESCRIPTION            TRANSACTION AMT                BALANCE
  08/08/2019       AWD      AWARDS 07/2019 SRCI                            3 . 50               244.76
  08/08 / 2019     DED      Deduction-TRSA-29-JUN-18 DD               (    0.18)                244.58
  08/08 / 2019     DED      Deduction-CLR-07132005 DD                 (    1. 75)               242.83
  08/08/2019       DED      Deduction-CLR-07132005 DD                      1. 75                244.58
  08/14/2019       COPS     SRCI Copy Sales                           (    0.90)                243.68
  08/15/2019       CRS      CRS SAL ORD #8282000                      (   29.13)                214.55
  08/16 / 2019     INTl     Interest Distribution                          0.48                 215.03
  08 / 16 / 2019   DED      Deduction - TRSA- 29-JUN-18 DD            (    0 . 02)              215 . 01
  08/19/2019       CSR      CSR SAL ORD #8282000                          29.13                 244.14
  09/05/2019       AWD      AWARDS 08/2019 SRCI                           36.10                 280.24
  09/05/2019       DED      Deduction-TRSA- 29-JUN-18 DD              (    1. 81)               278.43
  09/05 / 2019     DED      Deduction-CLR-07132005 DD                 (   18 . 05)              260 . 38
  09/05 / 2019     DED      Deduction-CLR-07132005 DD                     18.05                 278 . 43
  09/13/2019       INTl     Interest Distribution                          0.57                 279.00
  09/13/2019       DED      Deduction-TRSA-29-JUN-18 DD               (    0.03)                278.97
  10/18/2019       INTl     Interest Distribution                          0.69                 279.66
  10 / 18 / 2019   DED      Deduction-TRSA- 29-JUN - 18 DD            (    0. 03)               279 . 63
  11 / 12 / 2019   CRS      CRS SAL ORD #8405105                      (   34.83)                244.80
  11/15/2019       INTl     Interest Distribution                          0 . 66               245.46
  11/15/2019       DED      Deduction-TRSA- 29-JUN-18 DD              (    0.03)                245.43
  11/25/2019       CRS      CRS SAL ORD #8422532                      (   27.00)                218.43
  12/02 / 2019     CRS      CRS SAL ORD #8426924                      (   78. 51)               139 . 92
  12 / 05/2019     CSR      CSR SAL ORD #8426924                           8 . 58               148.50
  12/13/2019       INTl     Interest Distribution                          0 . 60               149.10
  12/13/2019       DED      Deduction- TRSA-29-JUN-18 DD              (    0 . 03)              149.07

              TRANSACTION DESCRIPTIONS - -                           TRANSITIONAL     SUB-ACCOUNT
                                                                           SAVINGS
  DATE             TYPE     TRANSACTION DESCRIPTION            TRANSACTION AMT                BALANCE
  06/14/2019       DED      Deduction- TRSA - 29-JUN-18 DD                 0.01                    42.76
  07/04/2019       DED      Deduction-TRSA- 29-JUN- 18 DD                  3.81                    46.57
  07 / 04 / 2019   DED      Deduction- TRSA- 29-JUN-18 DD                  0.08                    46.65
  07 / 12 / 2019   DED      Deduction-TRSA- 29-JUN- 18 DD                  0 . 02                  46.67
  08/08 / 2019     DED      Deduction-TRSA-29-JUN-18 DD                    3.15                    49.82
  08/08/2019       DED      Deduction- TRSA - 29-JUN-18 DD                 0 . 18                  50.00
  08/16/2019       DED      Deduction-TRSA-29-JUN-18 DD                    0.02                    50.02
  09/05/2019       DED      Deduction-TRSA-29-JUN-18 DD                    1. 81                   51.83
  09/13 / 2019     DED      Deduction - TRSA - 29-JUN-18 DD                0.03                    51. 86
  10/18 / 2019     DED      Deduction-TRSA-29-JUN-18 DD                    0 . 03                  51.89




                                                                 ~I~~~~Ecf ~ -~
                                                                 FOR OREGON DEPT OF CORRECTIONS
                                                                 SNAKE RIVER Cl t :EC~  AL INSTITUTION
                                                                 ON THIS DATE       .  •    IP/ --
               Case 2:20-cv-00193-AA        Document 1     Filed 02/03/20   Page 8 of 8
WEDEKINC                   OREGON DEPARTMENT OF CORRECTIONS                     OTRTASTA
                     TR US T      ACCOUNT             S T A T E ME N T         12.1.1.0.1.4 ODOC

  DOC:  0015797562    Name: CARVAJAL-ECHEAG, JORGE                          DOB:   07/17/1967
  LOCATION: SRCI-Cl Cl-1C108B
                                                                      Max Date:
  DATE         TYPE    TRANSACTION DESCRIPTION         TRANSACTION AMT               BALANCE
  11/15/2019   DED     Deduction-TRSA-29-JUN-18 DD                 0.03                   51. 92
  12/13/2019   DED     Deduction- TRSA-29-JUN-18 DD                0.03                   51.95
